UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2057


BARTOLA J. PACETTI,

                Plaintiff - Appellant,

           v.

MICHAEL   J.   ASTRUE,  Commissioner        of   Social   Security
Administration; MARY HOLT,

                Defendants – Appellees,

     and

MARK S. MILLARD, Judge; ALAN CARLSON; STATE OF CALIFORNIA
OFFICE OF ATTORNEY GENERAL; KATHY RICCI,

                Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:11-cv-01293-LO-TCB)


Submitted:   December 13, 2012               Decided: January 2, 2013


Before DAVIS, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bartola J. Pacetti, Appellant Pro Se.     Julie Ann Edelstein,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Bartola J. Pacetti appeals the district court’s orders

granting Appellees’ motion to dismiss and dismissing his civil

action.     We have reviewed the record and find no reversible

error.    Accordingly, although we grant leave to proceed in forma

pauperis,   we    affirm   for   the   reasons   stated     by   the   district

court.    See Pacetti v. Millard, No. 1:11-cv-01293-LO-TCB (E.D.

Va. Mar. 27, 2012 & filed Aug. 22, 2012, entered Aug. 23, 2012).

We deny Pacetti’s motion for a transcript at government expense.

We   dispense    with   oral   argument    because    the   facts   and   legal

contentions     are   adequately   presented     in   the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       3